UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7634


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RODERICK LAMAR WILLIAMS, a/k/a Rox,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge.   (5:03-cr-00004-RLV-DSC-8; 5:13-cv-
00108-RLV)


Submitted:   March 27, 2014                 Decided:     March 31, 2014


Before MOTZ, Circuit    Judge,    and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roderick Lamar Williams, Appellant Pro Se.    Amy Elizabeth Ray,
Assistant United States Attorney, Jill Westmoreland Rose, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Roderick Lamar Williams seeks to appeal the district

court’s orders dismissing his 28 U.S.C. § 2255 (2012) motion as

successive and denying his Fed. R. Civ. P. 52(b) motion to amend

or   make       additional      findings.         The    orders    are   not   appealable

unless      a    circuit     justice    or    judge       issues    a    certificate     of

appealability.           28 U.S.C. § 2253(c)(1)(B) (2012).                 A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2012).         When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable        claim     of    the   denial       of    a   constitutional       right.

Slack v. McDaniel, 529 U.S. 473, 484-85 (2000).

                We have independently reviewed the record and conclude

that Williams has not made the requisite showing.                           Accordingly,

we deny Williams’ motion requesting permission to file and to

take judicial notice, deny a certificate of appealability, and

dismiss the appeal.             We dispense with oral argument because the

facts    and      legal    contentions       are    adequately      presented      in   the

materials        before    this    court     and    argument       would   not    aid   the

decisional process.

                                                                                 DISMISSED



                                              2